NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADRIAN ARMANDO CHAPARRO,                        No. 19-15012

                Plaintiff-Appellant,            D.C. No. 5:17-cv-03831-LHK

 v.
                                                MEMORANDUM*
NNENNA IKEGBU, et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Lucy H. Koh, District Judge, Presiding

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      California state prisoner Adrian Armando Chaparro appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004). We affirm.

      The district court properly granted summary judgment because Chaparro

failed to raise a genuine dispute of material fact as to whether defendants were

deliberately indifferent to Chaparro’s Hepatitis C disease. See id. at 1060-61

(holding deliberate indifference is a “high legal standard” requiring a defendant be

aware of and disregard an excessive risk to an inmate’s health; medical

malpractice, negligence, or a difference of opinion concerning the course of

treatment does not amount to deliberate indifference); Jackson v. McIntosh, 90
F.3d 330, 332 (9th Cir. 1996) (for a difference of opinion to amount to deliberate

indifference, the plaintiff “must show that the course of treatment the doctors chose

was medically unacceptable under the circumstances” and “that they chose this

course in conscious disregard of an excessive risk to [the prisoner’s] health”

(internal citations omitted)); see also Peralta v. Dillard, 744 F.3d 1076, 1086-87

(9th Cir. 2014) (reliance on the decisions of qualified providers does not constitute

deliberate indifference).

      The district court did not abuse its discretion by denying Chaparro’s motion

for appointment of counsel because Chaparro failed to demonstrate exceptional

circumstances. See Cano v. Taylor, 739 F.3d 1214, 1218 (9th Cir. 2014) (setting

forth standard of review and requirements for appointment of counsel).




                                          2                                      19-15012
Chaparro’s motion for counsel, set forth in Docket Entry No. 7, is denied.

AFFIRMED.




                                  3                                   19-15012